                  CASE 0:20-mj-00017-DTS Document 1 Filed 01/16/20 Page 1 of 1
                                IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF MINNESOTA

                             INITIAL APPEARANCE - REMOVAL
                                                   )      COURT MINUTES - CRIMINAL
United States of America,                          )          BEFORE: DAVID T. SCHULTZ
                                                   )           U.S. MAGISTRATE JUDGE
                          Plaintiff,               )
v.                                                 )   Case No:             20-mj-17 DTS
                                                   )   Date:                January 16, 2020
Fredrick Laron Summerset,                          )   Courthouse:          Minneapolis
                                                   )   Courtroom:           9E
                          Defendant.               )   Time Commenced:      2:14 p.m.
                                                   )   Time Concluded:      2:17 p.m.
                                                   )   Time in Court:       3 minutes
                                                   )
                                                   )
APPEARANCES:

       Plaintiff: Joseph Teirab, Assistant U.S. Attorney
       Defendant: James Becker, Assistant Federal Public Defender
                       X FPD          X To be appointed

       X Advised of Rights

on Violation of X Supervised Release

X Date charges or violation filed: January 14, 2020
X Current Offense: Use of a controlled substance and termination from the Residential Reentry Center
X Charges from other District: Northern District of Georgia- Failure to register as a sex offender
X Title and Code of underlying offense from other District: 18: 2250(a)
X Case no: 1:16-cr-405 CAP/AJB

X Government moves for detention.
Motion is X granted, temporary detention ordered


Next appearance date is January 21, 2020 at 11:00 a.m. before U.S. Magistrate Judge Katherine M. Menendez
in CR8E, Minneapolis for:
X Detention hrg X Removal hrg


Additional Information:


                                                                                       s/ Sarah Erickson
                                                                         Signature of Courtroom Deputy
